Citation Nr: 1425106	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-00 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran served in the Army National Guard with a period of active military service from September 1990 to August 1991.  

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2013, the Veteran cancelled his request for a Board hearing.  

The Veteran has submitted additional argument and evidence to the Board following the certification of his appeal by the RO.  His representative has waived initial review of the evidence by the RO.  As such, the evidence is accepted for inclusion into the record on appeal.  

Also, the Veteran filed a claim for service connection for bipolar disorder with depression in September 2010.  The Veteran's claim is separate and distinct from his current service-connected psychiatric disability associated with posttraumatic stress disorder (PTSD) and anxiety disorder.  A review of the claims folders does not reflect that the Veteran's claim for service connection for bipolar disorder with depression has been adjudicated.  As such, the claim of entitlement to service connection for bipolar disorder with depression is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

By way of history, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  In May 1995, the Veteran filed a claim for service connection for an anxiety disorder, the onset of which he claimed was during the Persian Gulf War.  In a November 2006 rating decision the RO denied the Veteran's claim.  On appeal before the Board, the claim was remanded for a VA examination and opinion.  Following this development, the Appeals Management Center (AMC), in a July 2010 rating decision, granted service connection for PTSD and an anxiety disorder and assigned a 30 percent rating.  In a January 2011 rating decision, the Nashville RO increased the Veteran's disability rating to 70 percent.  

In March 2011, the RO received from the Veteran a VA Form 21-8940 (Veteran's Application For Increased Compensation Based On Unemployability).  The Veteran identified that he had last worked full time in December 2008 for Toyo Seats.  Prior to that, he had worked from 1976 to 2005 for Carrier Corporation.  The Veteran also identified that he had four years of high school, but no higher education, and did not identify any additional training.  

The medical evidence reflects VA evaluations of the Veteran in which he has reported that he is unable to work secondary to anxiety and panic attacks.  In a May 2009 VA treatment note, the Veteran reported that since coming back from the Persian Gulf he had been unable to hold a job.  He indicated that his anxiety and panic attacks would become so severe at his place of employment that, he would need to walk away from what he was doing and retire to the restroom to recompose himself. 

Opinions and comments from VA clinicians document that the Veteran's anxiety and panic attacks do affect his ability to maintain employment.  Otherwise, a March 2011 VA examiner's opinion noted,

[The Veteran's] PTSD symptoms do not preclude all physical employment, nor does it necessitate sedentary employment, as his symptoms do not interfere with his ability to walk.  His anxiety causes tremors in his fine motor muscles, notably in his hands, that restricts his ability to handle small tools, pieces of equipment, etc.  This was the only physical impairment to employment noted by this examiner.  His anxiety does not appear to impair use of his gross motor skills, such as walking.  

The March 2011 VA opinion appears to support that the Veteran is not completely precluded from employment nor limited to sedentary employment.  However, the examiner fails to identify whether the Veteran is "gainfully" employable.  In light of the evidence discussed above, the Veteran should be scheduled for an additional VA psychiatric examination and the examiner asked to comment on whether the Veteran's service-connected disabilities preclude gainful employment.  

Finally, a September 2010 VA treatment record as well as an April 2011 statement from a law firm legal assistant reflect that, the Veteran has apparently filed a claim for Social Security Administration (SSA) disability benefits.  The records associated with any claim or award should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any private or VA treatment he may have received that has a bearing on his claim for a TDIU.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  (This includes records available through the CAPRI system dated since January 2014.)  All such available reports should be associated with the claims folders.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  Obtain any available records from the Social Security Administration (SSA) related to any claim filed by the Veteran for SSA disability benefits.  (See September 2010 VA treatment record as well as an April 2011 statement from a law firm legal assistant which reflect an apparent filing of a claim by the Veteran.)  If the records are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to evaluate his service-connected psychiatric disabilities (PTSD and anxiety disorder), as well as to determine the identity and etiology of any additional psychiatric disorder (e.g., bipolar disorder and/or depression) that may be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)   

Prior to the examination, the claims folder, the Veteran's electronic records, and a copy of this remand must be made available to the examiner for review of the case.  It is important for the examiner to review the Board's discussion of the Veteran's claim, as noted in the above remand narrative.  The examiner should also review, in particular, those tabbed documents in the claims folders to include a September 2009 VA psychiatric treatment record, a report of October 2009 VA psychiatric examination, report of December 2010 VA psychiatric examination, a report of March 2011 VA psychiatric examination, and a February 2013 VA psychiatric clinic note.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders.  The examiner should also opine as to whether it is at least as likely as not that any diagnosed psychiatric disorder (other than service-connected PTSD and/or anxiety disorder) is related to or had its onset during military service.  In doing so, the examiner should specifically address whether the Veteran suffers from bipolar disorder and/or depression, and if so, the relationship between the disorder(s) and service.   

The examiner should also opine as to whether the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities which, at this time, are PTSD and anxiety disorder (rated as 70 percent disabling), as well as rhinitis with sinusitis and headaches (rated as 0 percent disabling).  Consideration should also be given to any additional psychiatric disabilities identified on examination which are found to be related to service.  

In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling effects of his service-connected disabilities (individually or in concert) on his ability to obtain or maintain substantially gainful employment.  

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue for a TDIU on appeal.  (The RO should also separately consider the Veteran's raised claim for service connection for bipolar disorder with depression, if warranted at that time.)  If the benefit sought for a TDIU is denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



